IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                          NOS. AP-75,847, AP-75,848, AP-75,849



                 EX PARTE EDWARD PETER NEWPORT, Applicant



           ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
      CAUSE NOS. W00-29456-T(A), W00-29454-T(A), AND W00-29440-T(A)
          IN THE 283RD DISTRICT COURT OF DALLAS COUNTY



       Per curiam.

                                         OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of sexual

assault and aggravated sexual assault and sentenced to 20 years’ and 99 years’ imprisonment. The

convictions were affirmed on direct appeal after appellate counsel did not file appellate briefs.

Newport v. State, Nos. 05-01-01183-CR, 05-01-01184-CR, 05-01-01185-CR (Tex. App. – Dallas,

September 24, 2002, no pet.).

       Applicant contends that his appellate counsel rendered ineffective assistance because counsel
failed to file appellate briefs. We remanded these applications to the trial court in order to provide

appellate counsel an opportunity to respond to Applicant’s contention in the context of habeas corpus

review.

          The trial court has entered findings that appellate counsel was ineffective and that Applicant

is entitled to out-of-time appeals. Strickland v. Washington, 466 U.S. 608 (1984); Ex parte Lemke,

13 S.W.3d 791,795-96 (Tex. Crim. App. 2000). These findings are supported by the record. We

find, therefore, that Applicant is entitled to the opportunity to file out-of-time appeals of the

judgments of conviction in Cause Nos. W00-29456-T, W00-29454-T, and W00-29440-T from the

283rd Judicial District Court of Dallas County. Applicant is ordered returned to that time at which

he may give written notices of appeal so that he may then, with the aid of counsel, obtain meaningful

appeals. All time limits shall be calculated as if the sentences had been imposed on the date on

which the mandate of this Court issues. We hold that, should Applicant desire to prosecute appeals,

he must take affirmative steps to file a written notices of appeal in the trial court within 30 days after

the mandate of this Court issues. All other claims are dismissed. See Ex parte Torres, 943 S.W.2d
469 (Tex. Crim. App. 1997).



Delivered: February 13, 2008
Do Not Publish